                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 GLOBAL FORCE ENTERTAINMENT,                      )
 INC., and JEFFREY JARRETT,                       )
                                                  )
         Plaintiffs,                              )
                                                  )
 v.                                               )    NO. 3:18-cv-00749
                                                  )
 ANTHEM WRESTLING                                 )
 EXHIBITIONS, LLC,                                )
                                                  )
         Defendant.                               )

                                             ORDER

        This case is set for a telephonic status conference on August 12, 2020, at 1:30 p.m.

        The parties shall call 1-888-278-0296, and when prompted enter access code 6564835# to

participate in the call. If a party has difficulty connecting, please contact chambers at 615-736-

7013.

        IT IS SO ORDERED.


                                                      ___________________________________
                                                      WAVERLY D. CRENSHAW, JR.
                                                      CHIEF UNITED STATES DISTRICT JUDGE




  Case 3:18-cv-00749 Document 269 Filed 08/07/20 Page 1 of 1 PageID #: 4685
